PER CURIAM.
This is an appeal from an order of the trial court dismissing a breach of contract action on venue grounds. Appellee, W.W. Outpost, Inc., filed its action in Palm Beach County on July 3, 1986, but did not complete service of process until September 15, 1986. Appellant, Contracted Services, Inc., filed its action on August 22, 1986, and perfected service of process on August 27, 1986. Our supreme court in Mabie v. Garden Street Management Corp., 397 So.2d 920 (Fla.1981), considered the policy issues affecting competing venue claims and determined that the date that service of process is perfected governs such claims.1 We reverse on the authority of Mabie and remand for further proceedings.
Reversed and remanded for further proceedings.

. The court noted that resolution of this issue was contrary to the federal practice.